Citation Nr: 1409235	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and nurse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from October 1966 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In connection with this appeal, the Veteran, his spouse, and his nurse testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2013.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 100 percent, effective May 2012, prior to which he was rated totally disabled based on individual unemployability due to service-connected disabilities since August 1997.  

2.  Due to his various service-connected disabilities, the Veteran is unable to care for himself.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013). 

Factors to be considered in determining whether a Veteran requires the aid and attendance of another person are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2013).  

The Veteran has asserted that he requires the regular aid and attendance of another person to perform basic activities of daily living as a result of his service-connected disabilities.  Specifically, the Veteran reported that he has tremors from Parkinson's disease that prevented him from checking his blood glucose levels and administering insulin, that he was unable to remember to take all his medication at the appointed times, that he was unable to ambulate for more than 10 to 20 feet without assistance, that he had difficulty bathing and dressing himself without assistance, and that he had difficulty cooking for himself without assistance.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 70 percent; diabetes mellitus with erectile dysfunction, rated 40 percent; ischemic heart disease, rated 30 percent; seborrheic keratosis, rated 30 percent; Parkinson's disease, rated 30 percent; bilateral cataracts and diabetic retinopathy, rated 30 percent; right upper extremity peripheral neuropathy, rated 20 percent; left upper extremity peripheral neuropathy, rated 20 percent; hypertension with hypertensive retinopathy, rated 10 percent; left lower extremity peripheral neuropathy, rated 10 percent; right lower extremity peripheral neuropathy, rated 10 percent; and fatty liver, rated 10 percent.  The Veteran's combined service-connected disability rating is 100 percent.  

At a December 2009 VA examination, following an examination of the Veteran, the VA examiner found that the Veteran required the regular aid and attendance of another as he was unable to protect himself from the hazards of his daily environment as a result of service-connected disability.  The examiner noted that the Veteran's hand tremors affected his grip strength and coordination; which made eating, bathing, and dressing difficult without assistance.  Further, the examiner noted that the Veteran had gait and balance problems associated with Parkinson's disease.  

In a December 2011 statement, the Veteran reported that he had been forced to hire a registered nurse to assist him with his activities of daily living and attend to his daily medical requirements.  In a December 2011 statement, the Veteran's nurse reported that he monitored the Veteran's blood glucose and administered appropriate medication dosages four times a day as the Veteran was not able to accomplish that task on his own as a result of hand tremors related to Parkinson's disease.  The Veteran's nurse also reported that he monitored the Veteran's blood pressure four times a day, performed daily foot and scalp care as a result of the Veteran's service-connected skin disability, and prepared and administered the Veteran's daily doses of medication.  

The December 2009 VA examiner found that the Veteran required the regular aid and attendance of another person as a result of service-connected disabilities and the evidence of record shows that the Veteran is unable to perform activities of daily living without assistance, most notably, administering vital medication.  

Accordingly, the Board finds that the evidence supports the claim and entitlement to SMC based on the need for regular aid and attendance of another person is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


